 Case 3:19-cv-01367-NJR Document 19 Filed 04/17/20 Page 1 of 2 Page ID #194



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 KENNETH BOUAS,

                       Plaintiff,

 v.                                             Case No. 3:19-cv-1367-NJR

 HARLEY-DAVIDSON MOTOR
 COMPANY GROUP, LLC,

                       Defendant.

                              ORDER STAYING CASE

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Motion to Stay filed by Defendant Harley-

Davidson Motor Company Group, LLC (“Harley-Davidson”) (Doc. 17). This case is one

of three duplicative class actions filed against Harley-Davidson currently pending in

federal courts in California, Arizona, and Illinois. Harley-Davidson asks the Court to stay

all proceedings and deadlines in this action pending resolution of a previously filed,

substantially-related class action currently pending in the Northern District of California,

i.e., Garcia v. Harley-Davidson Motor Co., No. 3:19-cv-02054. According to Harley-

Davidson, discovery in Garcia is well underway, with expert discovery relating to class

certification set to begin in June and Garcia’s motion for class certification due in October.

Bouas has not filed a response and thus the motion is unopposed.

       “The first-to-file rule provides that a district court may, for purposes of judicial

administration, dismiss or stay a suit ‘when it is duplicative of a parallel action that is

already pending in another federal court.’” Guill v. All. Res. Partners, L.P., No. 16-CV-

                                        Page 1 of 2
 Case 3:19-cv-01367-NJR Document 19 Filed 04/17/20 Page 2 of 2 Page ID #195



0424-NJR-DGW, 2017 U.S. Dist. LEXIS 44578, at *4 (S.D. Ill. Mar. 27, 2017). While the

Seventh Circuit Court of Appeals “does not rigidly adhere to the first-to-file rule,” the

decision to invoke the rule is part of the district court’s “inherent power to administer

their dockets so as to conserve scarce judicial resources” by avoiding duplicative

litigation. Trippe Mfg. Co. v. Am. Power Conversion Corp., 46 F.3d 624, 629 (7th Cir. 1995);

see also Research Automation, Inc. v. Schrader-Bridgeport Intern., Inc., 626 F.3d 973, 980 (7th

Cir. 2010). The Seventh Circuit has further stated that staying a case, rather than

dismissing it, may be appropriate pending the outcome of an earlier-filed lawsuit

addressing the same issues. Wallis v. Fifth Third Bank, 443 F. App’x 202, 205 (7th Cir. 2011).

       Having considered Defendant’s motion, and in light of Plaintiffs’ lack of

opposition, the Motion to Stay (Doc. 17) is GRANTED. All proceedings and deadlines in

this case are stayed pending resolution of Garcia.


       IT IS SO ORDERED.

       DATED: April 17, 2020


                                                   ____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge




                                        Page 2 of 2
